DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 22-23 and 25-26 is/are objected to because of the following informalities:
At line 2 of claim 22, “the circumference” should be replaced with “a circumference”.
At line 7 of claim 22, “the inner” should be replaced with “an inner”.
At line 9 of claim 22, “the bearing” should be replaced with “the at least one bearing”.
At line 11 of claim 22, “the gas” should be replaced with “the at least one gas”.
At line 13 of claim 22, “the collecting” should be replaced with “the at least one collecting”.
At line 14 of claim 22, “which gas” should be replaced with “which the gas”.
At line 2 of claim 23, “the longitudinal” should be replaced with “a longitudinal”.
At line 3 of claim 25, line 3 of claim 27, line 2 of claim 28 and line 2 of claim 29, “the circumferential” should be replaced with “a circumferential”.
At line 1 of claim 26, “the outlet” should be replaced with “the at least one outlet”.
At line 2 of claim 26, “than in” should be replaced with “than”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 22-42 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the phrase "such as"/"especially made from" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Examiner notes that claims 38, 40 and 41 also use “especially” rendering the limitations indefinite in a similar manner.
In regards to claim 24, “at least two outlet openings” renders the limitations indefinite as it is unclear if the “at least one” from claim 22 and the “at least two” of claim 24 make three in total or if the ranges overlap and there are now two.  Examiner suggests a careful revision.
In regards to claim 25, Examiner suggests a careful revision for similar reasons as claim 24, it is unclear if there are three openings required as a minimum for the limitations.
Examiner notes a careful revision is required to address several lack of antecedent basis and/or double inclusion situations where previously recited elements are recited as if for the first time leading to issues throughout the claims (e.g. if “at least 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-37 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heigl (US Publication 2005/0248134).
In regards to claim(s) 22-37 and 39, Heigl discloses the claimed limitations including an assembly (Reference is made to Figures 1-4) of an elongate inflator (12) having:

wherein the diffusor (10) includes a central receiving opening (Reference is made to portion of element 10, proximate B or right side of Figures 2 and 4) into which the outer housing protrudes so that the diffusor circumferentially encloses an axial portion of the outer housing which comprises the outflow area,
wherein at the inner side of the diffusor (10) delimiting the receiving opening at least one bearing surface (26 and/or 28) and at least one gas guiding surface (inner surface of regions 32) are provided,
wherein the bearing surface directly bears against the outer housing of the inflator, and the gas guiding surface is radially spaced apart from the outer housing while forming at least one collecting chamber (32) into which gas flowing out of the outflow area is flowing,
wherein the collecting chamber opens into at least one outlet opening (20,22) through which gas exits the diffusor (10) in an outlet direction (A or B) transversely to the outflow direction (radially) out of the inflator (12);
wherein the outlet direction extends axially relating to the longitudinal axis of the inflator (12);
wherein there are provided at least two outlet openings (20,22) that are oppositely directed (Reference is made to Figure 4 where A and B are oppositely directed; Examiner notes that Figure 1 also shows outflow directions with component flows in opposed directions);

wherein, adjacent to the outlet opening, the gas guiding surface is located radially further outside than in the at least one associated collecting chamber remote from the outlet opening;
wherein the bearing surface(s) (26 and/or 28) delimit(s) the collecting chamber(s) (32) in the axial direction and/or in the circumferential direction (Reference is made to Figures 2-4);
wherein at least one collecting chamber (32) is provided which does not continuously extend in the circumferential direction and which, at its two circumferential ends, opens into at least one outlet opening (Reference is made to Figures 2-4 along flow path A which extends into opening 20);
wherein two collecting chambers (opposed sections of 32, which open to openings 20) are provided each of which extends along the circumferential direction and each of which opens, at one circumferential end, into at least one outlet opening (Reference is made to Figures 2-4 along flow path A which extends into opening 20);
wherein a collecting chamber (32) opening into an outlet opening (20 or 22) at an axial end (axial ends of 10) is provided (Reference is made to Figures 2-4);
wherein the outlet opening (20) is formed by a radial gap between the outer housing (of 12) and the inner side of the diffusor (10) (Reference is made to Figures 2-4);

wherein a bearing surface (Reference is made to the left side of Figure 2 along which a path may be traced, using sections of 26 and 28, around the entire circumference) peripheral around the entire circumference of the inflator (12) is provided which includes two first portions (two opposed sections 28) extending only along the circumferential direction and two second portions (opposed sections including portions of 26 (inclined 90 degrees to the circumferential direction) and 28 (inclined 90 degrees to the axial direction) extending inclined to the circumferential direction and to the axial direction, the second portions connecting the first portions (Reference is made to Figures 2-4);
wherein the outflow area (combined area of 30) is provided at a longitudinal end of the inflator (12)(Reference is made to Figures 1-4);
wherein the outflow area of the inflator is divided into at least two zones (flows A and B) that are separated from each other by a separation area (combination of the inner faces of the bearing surfaces 26 and 28) of the outer housing (10) without outflow openings, wherein preferably a bearing surface (26 and 28) of the diffusor is positioned in the separation area between the zones (Reference is made to Figures 2-4);
wherein the outlet openings (20 or 22) are spread over the circumference and are separated by separation webs (26), wherein the separation webs at least partially form the bearing surface(s) (26 and/or 28) which delimit(s) the collecting chamber (32) in the axial direction, especially toward a longitudinal end of the inflator (12);

wherein the diffusor (10) is arranged completely in an inflatable inner volume of the airbag (14)(Reference is made to Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heigl.
In regards to claim(s) 38, Heigl discloses the claimed limitations excluding wherein the diffusor is made from spring steel.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material of the diffusor of Heigl, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heigl in view of Kloss et al. (US Patent 7,644,950).

Kloss et al. discloses a diffusor/deflector formed wherein a one-piece blank is fabricated of a sheet metal, structures thereon being pre-formed, the diffusor blank being bent around, adopting the final shape of the diffusor, and portions of the diffusor blank are fixed to themselves so as to circumferentially close the diffusor blank (Reference is made to Column 4, lines 39-57).

Claim(s) 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heigl in view of Kloss et al. and further in view of Ogata et al. (US Publication 2003/0094798).
In regards to claims 41-42, Heigl discloses the claimed limitations including bearing surfaces and detent elements as detailed in the rejection under 102, yet excluding the bearing surfaces and detent elements engaging in a bead of the inflator.
Ogata et al. discloses bearing surfaces and detent elements engaging on the bead or edge of the inflator along a circumference and a positive locking is formed (Reference is made to Figures 3-4 and 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the engagement of the diffusor and inflator of Heigl in view of Kloss et al. in view of the teachings of Ogata et al. to include bead surfaces and/or detent elements engaging on a bead of the inflator forming a positive lock so as to provide a secure connection that will resist being displaced at the time of inflation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616